Citation Nr: 1540951	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  07-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the proceeding is of record.

The Board denied the appeal in a September 2012 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  When this case was most recently before the Board in June 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In February 2015, prior to the promulgation of a Board decision, the Appeals Management Center (AMC) granted the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) throughout the period of the claim.




CONCLUSION OF LAW

The issue of entitlement to a TDIU is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2007, the Veteran filed a claim for increased compensation based on unemployability.  The Veteran perfected an appeal in January 2009 and, thus, conferred appellate jurisdiction to the Board to review the merits of this claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202.  While the Veteran's claim was within the Board's jurisdiction, but prior to the Board promulgating a decision following a June 2014 remand, the AMC granted the Veteran's claim from the date of receipt of the claim.  The benefit sought on appeal has been granted, and there remains no case in controversy.  Consequently, the issue of entitlement to a TDIU due to service-connected disabilities is moot.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


